Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-023208, filed on 02/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 and 03/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject ij and a correction function containing provisional correction coefficients Cij. With both coefficients given the same label of Cij but different names. It is indefinite because the correction coefficients and the provisional correction coefficients are the same Cij but are different by name or different by entities. Examiner interprets the correction coefficients and provisional correction coefficients as the same entities due to the claim and specifications detailing “determine the one or two provisional correction coefficients as the correction coefficient Cij contained in the coefficient matrix.” Claims 2-5 are rejected due to dependence on Claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites “A signal processing circuit configured to process a first detection signal and a second detection signal (This limitation is considered to be a generic circuit. A signal processing circuit is well understood in the art and can be seen in Mochizuki (US10571308) and Nakamura (US20190298202). Generic devices do not integrate into a practical application), the first detection signal and the second detection signal being generated by a magnetic sensor device and having correspondences with components of 5an external magnetic field that are in two mutually different directions (This limitation is considered to be mere data gathering. The first and second detection signal being generated by a magnetic sensor are considered to be mere data gathering since it does not detail how the sensor generates the signals. Mere data gathering does not integrate into a practical application), the signal processing circuit performing correction function determination processing to determine a correction function for correcting the first and second detection signals (This limitation pertains to a mathematical calculation. Performing a correction function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), and correction processing to correct the first and second detection signals by using the correction function to thereby generate first and second corrected 10signals (This limitation pertains to a mathematical calculation. Performing a correction function is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), wherein the correction function is expressed as a coefficient matrix that is a matrix for converting a first column vector containing the first and second detection signals as elements into a second column vector containing the first and second corrected signals as elements, 15the coefficient matrix contains a correction coefficient Cij as an ith-row jth-column component, where i and j are integers that are each 1 or greater and not greater than 2, a provisional correction function is defined for the correction function determination processing, the provisional correction function being a function containing one or two provisional correction coefficients Cij where i and j have different values, (This limitation pertains to a mathematical relationship. The correction function being a coefficient matrix is a mathematical relationship, therefor this is considered to be an abstract idea) and performing arithmetic processing using the plurality of pairs of values of the first and second detection signals to determine the one or two provisional correction coefficients as the correction coefficient Cij contained in the coefficient matrix (This limitation pertains to a mathematical calculation. Performing arithmetic processing is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards performing a correction function, correction processing with a correction function, arithmetic processing, and a correction function that is a coefficient matrix which constitute abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-5.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “the first detection signal and the second detection signal being generated by a magnetic sensor device and having correspondences with components of 5an external magnetic field that are in two mutually different directions” is considered to be an insignificant extra-solution activity of merely data gathering since it only details the detection signal is generated by a sensor and not the means for magnetic sensor device generating the signal. Merely data gathering does not integrate into the judicial exception into a practical application. The additional element of “A signal processing circuit configured to process a first detection signal and a second detection signal” is considered to be a generic circuit since no details of the signal processing circuit are given. Generic circuits do not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.

With regards to the dependent claims, claims 2-5 provide additional features/steps which are part of the computer method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura (US20190298202).
	In regards to Claim 1, Nakamura teaches “A signal processing circuit configured to process a first detection signal and a second detection signal (magnetic sensor array 210 faces a plurality of directions – [0096]), the first detection signal and the second detection signal being generated by a magnetic sensor device (magnetic sensor unit has magnetic sensor array with configuration of magnetic sensor cells arrayed in one, two, or three dimensions – [0053]) and having correspondences with components of 5an external magnetic field that are in two mutually different directions (magnetic sensor array with position in X direction, Y direction, and Z direction – [0053]), the signal processing circuit performing correction function determination processing to determine a correction function for correcting the first and second detection signals (sensor data processing unit with calibration parameter calculating unit and calibration calculating unit – [0069]-[0071]; calibration of measurement by sensor data processing unit using formula 4 – [0073]; Magnetic sensor array 210 with signals Vx, Vy, Vz through calibration calculation unit 660 – Figure 6), and correction processing to correct the first and second detection signals by using the correction function to thereby generate first and second corrected 10signals (Calibration calculating Unit 660 and data output unit 680 outputting magnetic field Bx, By, Bz – [0072], Figure 6) wherein the correction function is expressed as a coefficient matrix that is a matrix for converting a first column vector containing the first and second detection signals as elements into a second column vector containing the first and second corrected signals as elements (Calibration measurements by sensor data processing by matrix S applied to magnetic field and measured data V vector – [0073], Formula 4; Inverse with S-1 - [0076], Formula 5), 15the coefficient matrix contains a correction coefficient Cij as an ith-row jth-column component (matrix with elements Saxis1,axis2 where the axis is either x, y, or z which is equivalent to 1, 2, or 3 – [0073], Formula 4) where i and j are integers that are each 1 or greater and not greater than 2 (Nakamura teaches the principal from a three-dimensional perspective, such that a two-dimensional perspective is simply a special case of the three-dimensional perspective but where the third axis is set to 0), a provisional correction function is defined for the correction function determination processing, the provisional correction function being a function containing one or two provisional correction coefficients Cij where i and j have different values (Calibration of measured data by sensor characteristics S, where Sxy, Syx, Sxz, Syz, Szx, and Szy are cross axis sensitivities – [0074], Formula 4; Nakamura teaches the principal with main axis and cross axis sensitivities and can be devolved into the scenario where only the cross axis sensitivities can be calculated by setting the Sxx and Syy to 1), and  20the correction function determination processing includes obtaining a plurality of pairs of values of the first and second detection signals (magnetic field acquiring unit acquires environmental magnetic field measurement data – [0096]) and performing arithmetic processing using the plurality of pairs of values of the first and second detection signals to determine the one or two provisional correction coefficients as the correction coefficient Cij contained in the coefficient matrix (calibration parameter calculating unit calculates the magnetosensitivity matrix S for each magnetic sensor cell and the plurality of calibration parameter calculating units align the reference axes of the Vectors B among all the magnetic sensor cells – [0096]).”

	In regards to Claim 3, Nakamura discloses the claimed invention as discussed above and Nakamura further teaches “the one or two provisional correction coefficients are two provisional correction coefficients, a correction coefficient C11 and a correction coefficient C22 have a same value, and the two provisional correction coefficients are a correction coefficient 12 and a 25correction coefficient C21 (Calibration of measured data by sensor characteristics S, where Sxy and Syx are cross axis sensitivities – [0074], Formula 4; Nakamura teaches the principal with main axis and cross axis sensitivities and can be devolved into the scenario where only the cross axis sensitivities can be calculated by setting the Sxx and Syy to 1, which would mean Sxx and Syy have the same value).”

In regards to Claim 5, Nakamura discloses the claimed invention as discussed above and Nakamura further teaches “A magnetic sensor system comprising the signal processing circuit of claim 1 and a magnetic sensor device, the magnetic sensor device including:  10a first magnetic sensor for generating the first detection signal, and a second magnetic sensor for generating the second detection signal (magnetic sensor array 210 includes magnetic sensor units 210 – [0053], Figure 2).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Mochizuki (US20180172481) and Ueda (US5646868).
In regards to Claim 2, Nakamura discloses the claimed invention as discussed above and Nakamura further teaches “first and second provisional corrected signal values is defined for the correction function determination processing, the first and second provisional corrected signal values are values of the first and 5second corrected signals determined from values of the first and second detection signals by using the provisional correction function  (Calibration measurements by sensor data processing by matrix S applied to magnetic field vector B and measured data V vector – [0073], Formula 4; Inverse with S-1 - [0076], Formula 5).”
Nakamura does not teach “a provisional measurement value and a target value are defined for the correction function determination processing the provisional measurement value is a sum of squares of the first and second provisional corrected signal values or a square root of the sum of the squares of the first and second provisional corrected signal values, 10the target value is a target value for the provisional measurement value.”
Mochizuki teaches “a provisional measurement value and a target value are defined for the correction function determination processing the provisional measurement value is a sum of squares of the first and second provisional corrected signal values or a square root of the sum of the squares of the first and second provisional corrected signal values (obtain square root of sum of the squares of the first and second detection signal – [0065]), 10the target value is a target value for the provisional measurement value (target values set for correction values – [0102]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura to incorporate the teaching of 
Nakamura in view of Mochizuki does not teach “the measurement value error is a square of a difference between the provisional measurement value and the target value and the correction function determination processing includes maintaining the target value and performing, as the arithmetic processing using the plurality of pairs of values 15of the first and second detection signals, arithmetic processing to determine a value or values of the one or two provisional correction coefficients that minimizes or minimize a total sum of a plurality of measurement value errors obtained for the plurality of pairs of values of the first and second detection signals.”
Ueda teaches “the measurement value error is a square of a difference between the provisional measurement value and the target value (                        
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            O
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    sufficient small? Where S is physical quantity measured at measurement point and O is the estimated quantity – Column 46, Lines 40-50, Figure 14) and the correction function determination processing includes maintaining the target value and performing, as the arithmetic processing using the plurality of pairs of values 15of the first and second detection signals, arithmetic processing to determine a value or values of the one or two provisional correction coefficients that minimizes or minimize a total sum of a plurality of measurement value errors obtained for the plurality of pairs of values of the first and second detection signals (determining and employing a value which minimizes sum of squares of differences – Column 5, Lines 25-35).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Mochizuki to incorporate .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art Nakamura teaches the limitation “a correction coefficient C11 and a correction coefficient C22 have a same value.”  Prior arts Nakamura, Mochizuki, and Ueda are silent with respect to “one of the correction coefficients C12 and C21 is zero, and the other is the one provisional correction coefficient.” The limitation represents an improvement over prior art due to the cross axis sensitivity of either axis 2 acting on axis 1 or axis 1 acting on axis 2 being zero while the other is non-zero.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863